                Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 1 of 36



1     ROBERT R. POWELL, SBN 159747
      POWELL & ASSOCIATES
2
      925 W. Hedding Street
3     San Jose, CA 95126
      T: (408) 553-0201 F: (408) 553-0203
4     E: rpowell@rrpassociates.com
5
      Attorney for Plaintiffs
6

7

8
                                      UNITED STATES DISTRICT COURT

9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                               (San Jose Division)
11

12    MARISSA SANTA CRUZ, PAEA I'SUVA                        Case No.: 5:20-cv-00351-NC
      TUKUAFU,
13
                                   Plaintiffs,               FIRST AMENDED COMPLAINT FOR
14                                                           VIOLATION OF CIVIL RIGHTS AND
                v.                                           DAMAGES
15
      CITY OF SAN JOSE; EUGENE
16    THOMPSON; SAUL ZEPEDA; MICHAEL                         JURY TRIAL DEMANDED
17    PINA; JOEL KRAMER; JOSEPH OLIVERI;
      JOSHUA SCHWITTERS; and DOES 1-10,
18    inclusive,
19
                                 Defendants.
20

21
                                           NATURE OF THE ACTION
22
      1.     Officers with the City of San Jose Police Department responded to a noise complaint at
23

24    the hotel room of Plaintiffs Marissa Santa Cruz, and Paea I'suva Tukuafu on May 18, 2019.

25    The couple was celebrating Marissa’s birthday. The officers acknowledged upon arrival the
26
      music the couple was playing was not that loud. In fact, it had been turned down immediately
27
      upon a request by the hotel staff 30 minutes earlier.
28
     ______________________________________________________________________________________
                                                1
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
                Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 2 of 36



1     2.     As the first two officers on scene were outside the hotel room, Officer Thompson said
2
      to his partner Zepeda, “We’re going to run them out.” And, that is exactly what the officers
3
      did, just as Thompson said they would before he had ever even spoken to Plaintiffs.
4
      3.     After the Plaintiffs opened the door, and the officers repeatedly asked Paea to step
5

6     outside, the officers then demanded Plaintiffs provide their driver’s licenses / ID’s, despite no

7     lawful authority for doing so. Then, officers withheld the Plaintiffs’ licenses, telling Plaintiffs
8
      they were holding the licenses “hostage,” but when they would leave the hotel they would get
9
      their licenses back.
10

11    4.     Faced with such an ultimatum from fully armed police officers, Plaintiffs had no choice

12    but to go into their room to pack their belongings to leave.
13    5.     However, once in the room and after the door had closed, the Defendants banged on the
14
      door insisting that the door must remain open - though it had already been closed twice during
15
      the encounter.
16

17    6.     Once the door was opened again in response to their banging on the door, the officers

18    held the door open from the doorway while Plaintiffs continued to pack their belongings.
19
      7.     Each of the officers was in full uniform – wearing sidearms, batons, pepper spray, and
20
      tasers – including three officers and a Sergeant who joined shortly after this initial response.
21
      8.     One of the Defendant officers was equipped with a smokeless powder riot-gun which
22

23    shoots what are referred to as “sponge rounds” – oversized, non-metal tipped projectiles. This

24    riot-gun would shortly be used on the Plaintiffs.
25
      9.     The Plaintiffs then basically failed the officers’ “attitude test,” and the Defendants
26
      proceeded to beat the Plaintiffs with batons, shoot them with sponge rounds, and hit them
27

28
      with their tasers multiple times.
     ______________________________________________________________________________________
                                                2
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
                Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 3 of 36



1     10.    The Plaintiffs’ injuries were so serious they were transported by ambulance directly to
2
      the hospital for evaluation before being booked and spending one night in jail. Criminal
3
      charges were not filed – at least not before filing of the Government Tort Claim Notice with
4
      the City of San Jose, which the City received on August 27, 2019.
5

6     11.    The officers then falsified police reports submitted in support of their effort to have the

7     Plaintiffs convicted of Penal Code 148(b) Taking Officer’s Weapon, Penal Code 243(b)
8
      Battery on a Police Officer, Penal Code 69 Resisting/Obstructing an “Executive Officer,” and
9
      Penal Code 602 Trespassing.
10

11    12.    Defendants had no legal authority to, 1) demand the Plaintiffs’ identification, 2) evict

12    them from their hotel room, 3) hold Plaintiffs’ driver’s licenses “hostage” in order to force
13    their eviction from their hotel room, 4) enter the couple’s hotel room, or, 5) beat them
14
      mercilessly with batons, rubber bullets, and tasers.
15
      13.    The City of San Jose and SJPD have a constitutionally deficient policy, practice, or
16

17    custom and/or non-existent or inadequate training, 1) on the existence and/or respecting of 4th

18    Amendment rights of hotel guests, 2) on what police officers can and cannot demand of
19
      citizens in terms of identification, 3) on the use of coercion to accomplish objectives in
20
      violation of constitutional rights, and, 4) on the use of force.
21
      14.    These constitutionally violative policies, practices, customs, and non-existent or
22

23    inadequate training processes lead to, and have led to, the injuries and violations of the

24    Plaintiffs’ rights complained of herein as described more fully below.
25
      15.    The City has failed to properly train, supervise and discipline officers for such conduct,
26
      and as a result there is a culture within the police department of excessive use of force.
27

28
     ______________________________________________________________________________________
                                                3
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
                Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 4 of 36



1     16.    Plaintiffs Marissa Santa Cruz and Paea I'suva Tukuafu were victims of these policies,
2
      and it led to their bodies being battered and bruised; they now seek damages for these
3
      numerous violations of their constitutional rights.
4
                                                  JURISDICTION
5

6     17.    The claims alleged herein arise pursuant to 42 U.S.C. § 1983, the 4th Amendment to the

7     United States Constitution, and California Civil Code § 52.1 (Bane Act).
8
      18.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343.
9
                                                       VENUE
10

11    19.    Venue is proper in the Northern District of California under 28 U.S.C. § 1391(b)

12    because the unlawful acts, practices and omissions giving rise to the claims brought by
13    Plaintiffs occurred in the City of San Jose, which is within this judicial district.
14
                                                      PARTIES
15
      20.    Plaintiff Paea I'suva Tukuafu (hereinafter referred to as “Paea”) was at all times
16

17    complained of herein a resident of San Jose, California.

18    21.    Plaintiff Marissa Santa Cruz (hereinafter referred to as “Marissa”) was at all times
19
      complained of herein a resident of San Jose, California.
20
      22.    Defendant CITY OF SAN JOSE (hereinafter referred to as “CITY”) is and at all times
21
      mentioned herein a municipal corporation, duly authorized to operate under the laws of the
22

23    State of California. Under its supervision, the CITY operates the San Jose Police Department

24    (“SJPD”).
25
      23.    At all times mentioned herein, Defendant EUGENE THOMPSON (hereinafter referred
26
      to as “THOMPSON”) was employed as a police officer for defendant CITY. THOMPSON is
27

28
      sued individually and as a police officer for the CITY. By engaging in the conduct described
     ______________________________________________________________________________________
                                                4
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
                Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 5 of 36



1     herein above, and below, THOMPSON acted under the color of law and in the course and
2
      scope of his employment for Defendant CITY. By engaging in the conduct described here,
3
      THOMPSON exceeded the authority vested in him as a police officer under the laws of the
4
      State of California, and the 1st, 4th, and 14th Amendments to the United States Constitution.
5

6     24.    At all times mentioned herein, Defendant SAUL ZEPEDA (hereinafter referred to as

7     “ZEPEDA”) was employed as a police officer for defendant CITY. ZEPEDA is sued
8
      individually and as a police officer for the CITY. By engaging in the conduct described
9
      herein above, and below, ZEPEDA acted under the color of law and in the course and scope
10

11    of his employment for Defendant CITY. By engaging in the conduct described here,

12    ZEPEDA exceeded the authority vested in him as a police officer under the laws of the State
13    of California, and the 1st, 4th, and 14th Amendments to the United States Constitution.
14
      25.    At all times mentioned herein, Defendant JOEL KRAMER (hereinafter referred to as
15
      “KRAMER”) was employed as a police officer for defendant CITY. KRAMER is sued
16

17    individually and as a police officer for the CITY. By engaging in the conduct described

18    herein above, and below, KRAMER acted under the color of law and in the course and scope
19
      of his employment for Defendant CITY. By engaging in the conduct described here,
20
      KRAMER exceeded the authority vested in him as a police officer under the laws of the State
21
      of California, and the 1st, 4th, and 14th Amendments to the United States Constitution.
22

23    26.    At all times mentioned herein, Defendant JOSEPH OLIVERI (hereinafter referred to as

24    “OLIVERI”) was employed as a police officer for defendant CITY. OLIVERI is sued
25
      individually and as a police officer for the CITY. By engaging in the conduct described
26
      herein above, and below, OLIVERI acted under the color of law and in the course and scope
27

28
      of his employment for Defendant CITY. By engaging in the conduct described here,
     ______________________________________________________________________________________
                                                5
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
                Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 6 of 36



1     OLIVERI exceeded the authority vested in him as a police officer under the laws of the State
2
      of California, and the 1st, 4th, and 14th Amendments to the United States Constitution.
3
      27.     At all times mentioned herein, Defendant MICHAEL PINA (hereinafter referred to as
4
      “PINA”) was employed as a police officer for defendant CITY. PINA is sued individually and
5

6     as a police officer for the CITY. By engaging in the conduct described herein above, and

7     below, PINA acted under the color of law and in the course and scope of his employment for
8
      Defendant CITY. By engaging in the conduct described here, PINA exceeded the authority
9
      vested in him as a police officer under the laws of the State of California, and the 1st, 4th, and
10

11    14th Amendments to the United States Constitution.

12    28.    At all times mentioned herein, Defendant JOSHUA SCHWITTERS (hereinafter
13    referred to as “SCHWITTERS”) was employed as a police officer for defendant CITY.
14
      SCHWITTERS is sued individually and as a police officer for the CITY. By engaging in the
15
      conduct described herein above, and below, SCHWITTERS acted under the color of law and
16

17    in the course and scope of his employment for Defendant CITY. By engaging in the conduct

18    described here, SCHWITTERS exceeded the authority vested in him as a police officer under
19
      the laws of the State of California, and the 1st, 4th, and 14th Amendments to the United States
20
      Constitution.
21
      29.    The initial officers knocking at the door to Plaintiff’s hotel room were two (2) in
22

23    number, and those were THOMPSON and ZEPEDA. KRAMER, OLIVERI and

24    SCHWITTERS arrived together approximately ten (10) minutes later. PINA arrived alone,
25
      approximately seven (7) minutes later.
26
      30.    Plaintiffs believe and allege that each of the DOE defendants is legally responsible and
27

28
      liable for the incident, injuries and damages set forth herein either on account of their own
     ______________________________________________________________________________________
                                                6
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
                Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 7 of 36



1     individual actions, or their integral participation in the decisions and actions taken on those
2
      decisions that led to the violations of Plaintiffs rights set forth hereinbelow.
3
      31.    Plaintiffs believe and allege that each and every of the named Defendants in this First
4
      Amended Complaint, exacted excessive force upon the Plaintiffs either by physical force,
5

6     such as the grabbing and pulling to the ground of Marissa by PINA, or the use of batons

7     striking Plaintiffs by THOMPSON, KRAMER and ZEPEDA, or by the use of Taser’s shot
8
      into Plaintiffs’ bodies by PINA, OLIVERI, THOMPSON and ZEPEDA, or by the use of
9
      “impact weapons” shooting projectiles at the Plaintiffs from close range by SCHWITTERS –
10

11    a hotel hallway is where the entire incident essentially took place.

12    32.    At all times mentioned herein, Defendants DOES 1-10 were employed by defendant
13    CITY. Defendants DOES 1-10 are sued individually and as employees for the CITY. By
14
      engaging in the conduct described below, Defendants DOES 1-20 acted under the color of law
15
      and in the course and scope of their employment for Defendant CITY.
16

17    33.    Each Defendant proximately caused injuries and damages to Plaintiffs because of their

18    negligence, breach of duty, negligent supervision, management or control, violation of public
19
      policy and/or excessive use of force. Each defendant is liable for his/her personal conduct,
20
      vicarious or imputed negligence, fault or breach of duty, whether severally or jointly, or
21
      whether based upon agency, employment, ownership, entrustment, custody, care or control or
22

23    upon any other act or omission.

24                                         FACTUAL ALLEGATIONS
25
      Plaintiffs Were In Their Hotel Room At The Holiday Inn on N. 1st St., San Jose
26
      34.    On May 18, 2019, Plaintiffs were staying at the Holiday Inn located at 1350 N. 1st St.,
27

28
      San Jose, Ca.
     ______________________________________________________________________________________
                                                7
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
                Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 8 of 36



1     35.    The couple was celebrating Marissa’s birthday that weekend before they were to leave
2
      on a family trip to Hawaii.
3
      36.    Plaintiffs had paid all required fees for rental of the hotel room and were lawful
4
      occupants in said hotel room, with full expectations of privacy and dominion over their rented
5

6     space.

7     37.    At approximately 8:45 p.m. on May 18th, the Plaintiffs were playing music in their
8
      room, and the music was apparently loud enough for someone to make a noise complaint
9
      because a representative of the hotel came to the hotel room door and knocked.
10

11    38.    Paea, who was far from fully clothed at the time, answered the door, but due to his state

12    of undress only opened it enough to speak to the person knocking on the door; he estimates at
13    most the door was open eight (8) inches.
14
      39.    The hotel representative (Liz) then said words to the effect of, “Turn down the music or
15
      we’re going to have to kick you guys out.” Paea asked if the hotel would refund their fees if
16

17    they were to be kicked out. Liz said no, so Paea told her, “Ok, then I’m going to turn down

18    the music.”
19
      40.    Liz only came to the door this one time, and the Plaintiffs received no phone calls from
20
      her or any other hotel representative in addition to this one-time discussion at the door.
21
      41.    After responding to Liz, Paea then closed the door and walked the very short distance to
22

23    the device playing the music and immediately turned the music down.

24    42.    Approximately one-half hour later, ZEPEDA and THOMPSON came to the door of the
25
      hotel room and knocked on it. Before the Plaintiffs opened the door, THOMPSON can be
26
      heard telling ZEPEDA, “We’re going to run them out.”
27

28
     ______________________________________________________________________________________
                                                8
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
                 Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 9 of 36



1     43.      Marissa first viewed the two through the peephole in the door, then opened the door of
2
      the hotel room. Paea stepped more prominently in the door frame for the conversation with
3
      the officers that would then ensue.
4
      44.      THOMPSON began explaining the “reason we’re here,” but Paea told him that he
5

6     “knew,” saying that they (the hotel) had asked them to turn down the music, and they did turn

7     down the music.
8
      45.      THOMPSON said, “Yeah we heard the music from – coming from out here but it
9
      wasn’t exceedingly loud.”
10

11    46.      Paea responded, “Yeah, because we turned it back down.”

12    47.      THOMPSON then continued, “Yeah, so here’s where we stand with this issue. Initially
13    they wanted to kick you out. But now we talked to them and said hey, if they agreed to keep it
14
      down and there’s no more noise complaints for the rest of the night, they agreed to let you
15
      stay.”
16

17    48.      Paea said, “So when you guys walked over here the noise was good enough right?”

18    49.      Thompson replied, “We could hear it, but it wasn’t – it wasn’t crazy.”
19
      50.      Paea said, “That was just me pressing it one down so yeah that’s the same thing that we
20
      are talking about.”
21
      51.      ZEPEDA then said, “Hey man can you do me a favor and just go ahead and step out
22

23    you’re not even in trouble, but I just want to talk to you out here.” Paea agreed and exited the

24    room and stepped into the hallway.
25
      52.      ZEPEDA then asked Paea, “Do you have any ID on you?”
26
      53.      Paea replied, “Why?”
27

28
      54.      ZEPEDA replied, “That’s what we do, we ID everybody.”
     ______________________________________________________________________________________
                                                9
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 10 of 36



1     55.    When Marissa interjected with, “What(?), no you don’t,” ZEPEDA responded, “Yeah,
2
      that’s just what we do.”
3
      56.    Marissa pointed out they were already in the hotel, already gave the hotel their IDs, and
4
      they can just ask the hotel staff for their identification information.
5

6     57.    To that, THOMPSON interjected, “Ma’am, this can either go easily and you guys can

7     stay for the rest of the night or we can go the other route because what they said is ‘trespass
8
      you,’ remove you from your room and I don’t want to do that.”
9
      58.    Marissa pointed out, “We paid to be here.”
10

11    59.    THOMPSON said, “I understand that but if you violate policy when you signed that

12    agreement – violating the noise and getting noise complaints…”
13    60.    At this point Paea asked THOMPSON, “But when you guys walked over here was it
14
      really loud?”
15
      61.    THOMPSON replied, “I’m not talking about now…,” to which Paea responded, “So
16

17    okay we solved the problem,” and THOMPSON continued, “I’m talking about before.”

18    62.    Paea said, “Obviously we’re old and we’ve learned so when they said it was loud we
19
      turned it down, so that’s it right?”
20
      63.    Paea then stated, “So you guys don’t need to check ID like this guy (gesturing in
21
      direction of ZEPDA).”
22

23    64.    ZEPEDA then told Paea, “Put your hand down.” Paea had merely gestured at the

24    officer – nothing violent, fast, disrespectful, or menacing at all.
25
      65.    After Paea pointed out how the officers had walked up and admitted to the Plaintiffs
26
      that the music was cool and reiterated that he and Marissa are grown-ups who turned the
27

28
      music down, he felt like that was all there was to the situation and it should be over.
     ______________________________________________________________________________________
                                               10
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 11 of 36



1     66.    However, THOMPSON stated, “All we’re saying is that if we come out here for a call
2
      and you are violating the policy of the hotel – they wanted to press charges for trespassing
3
      because they asked you to leave and you guys slammed the door in their face.”
4
      67.    The comment about, “slam[ming] the door in their face,” was so patently false that it
5

6     made Marissa burst into laughter.

7     68.      There was not one single point during the entire interaction with the Defendants during
8
      this initial conversation, or at any point thereafter, where either THOMPSON or ZEPEDA
9
      asked the Plaintiffs their version of events with regard to the hotel representative coming to
10

11    the door.

12    69.    There was a point – before the beating, tasing, and rubber bullet shooting yet to be
13    described – where Paea did say that he did not slam the door “in their face,” but simply
14
      responded, “Ok, we got it,” when they came to the door and asked them to turn down the
15
      music.
16

17    70.      THOMPSON continued, “All I’m saying is we need to see your IDs, okay? After we

18    see your IDs . . .,” but before he finished, Paea said again, “You can go on down to them and
19
      tell them what is my name and everything…” obviously referring to going down to the hotel
20
      front desk.
21
      71.    THOMPSON continued, “All I am asking for are your ID’s.” He followed that by
22

23    saying, “That’s our job.”

24    72.      THOMPSON then tells the Plaintiffs, “And then as soon as I do that I’m going to let
25
      you guys go back in your room and resume your night as long as you continue to not have any
26
      noise complaints against you.”
27

28
     ______________________________________________________________________________________
                                               11
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
                Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 12 of 36



1     73.       Marissa declared to Paea “Let’s just get your ID,” and turned into the hotel room – she
2
      had been inside the threshold at the doorway, door open, the entire time the conversation was
3
      taking place in the hallway.
4
      74.    Marissa had in fact been holding the hotel door as far open as it could go, thus the
5

6     officers could readily see into the room. The Defendants could not have seen anything illegal

7     or in the nature of a weapon in the hotel room, because there was nothing illegal or in the
8
      nature of a weapon in the Plaintiffs’ room nor in their personal possession.
9
      75.    Paea followed Marissa into the room and they closed the door and set about to locate
10

11    their IDs so they can provide them to THOMPSON and ZEPEDA.

12    76.    Less than one (1) minute later, Paea exited the room and stepped back into the hallway,
13    closing the door behind him, and handed his ID to THOMPSON.
14
      77.    Marissa remained inside the room for a brief moment, found her ID, and then she
15
      opened the hotel door.
16

17    78.    By the time Marissa opened the door, the officers had already begun to run their

18    personal information through dispatch – requesting any prior criminal record information,
19
      probation or parole status for the Plaintiffs.
20
      79.    Both Plaintiffs come back “clean” of any prior criminal complaints, probation, or
21
      parole.
22

23    80.    While waiting for the dispatch response, Paea asked ZEPEDA if in fact Liz told the

24    officers that the Plaintiffs had “slammed the door in her face.”
25
      81.    ZEPEDA replied that she had made that claim, and also said that they (Plaintiffs) had
26
      then put the “deadbolt” on the door.
27

28
     ______________________________________________________________________________________
                                               12
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 13 of 36



1     82.    Officers SCHWITTERS, OLIVERI, and KRAMER appeared from somewhere down
2
      the hallway, seemingly with a hotel employee, and walked a short distance to the area around
3
      the door of the Plaintiffs’ hotel room.
4
      83.    Mere seconds after arriving at the hotel room door, and upon witnessing that
5

6     THOMPSON and ZEPEDA were already wearing theirs, KRAMER began putting on his

7     latex gloves.
8
      84.     Right about then, Paea politely asked for the IDs back from THOMPSON, who
9
      responded, “No.”
10

11    85.    Paea, a bit puzzled by the response, said “Well you already got the stuff (information

12    from the IDs)?”
13    86.    The next comment from THOMPSON was, “I need you to grab your stuff, and leave.”
14
      87.     Paea said, “Boss, you already said if I give you the ID you gonna be cool with
15
      everything.”
16

17    88.      THOMPSON replied, “The agreement was that you would not violate the policies here

18    and you slammed the door in our face.”
19
      89.     Paea stated, “You wanted the ID right …,” but THOMPSON pointed in the direction of
20
      the man who had been seen emerging from beh ind the wall with KRAMER, THOMPSON
21
      and SCHWITTERS and said, “It doesn’t matter, they said they want you out.”
22

23    90.    Again, THOMPSON repeated his, “This can go two ways” speech.

24    91.    At this point, OLIVERI began putting on his latex gloves, followed shortly by
25
      SCHWITTERS doing the same.
26
      92.    Paea once again asked for his ID back. SCHWITTERS said to Paea, “We’re holding
27

28
      [your IDs] hostage until you leave.”
     ______________________________________________________________________________________
                                               13
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 14 of 36



1     93.    Though extremely upset, the Plaintiffs had no choice but under the circumstances of
2
      now being confronted with five (5) fully armed police officers, to refuse to leave, thus they
3
      went into the room to pack their bags and leave the hotel.
4
             Defendants Unlawfully Enter The Hotel Room Without Consent And Shortly
5
                Thereafter Begin Beating Plaintiffs With Batons, Striking Them With
6              Tasers And Shooting Paea With Rubber Bullets (a.k.a “Sponge Round”)

7     94.    The couple turned and went into their room, closing the door behind them.
8
      95.    Paea was consoling Marissa, who had started crying due to the way the police were
9
      treating them.
10

11    96.    Meanwhile, the officers were outside laughing, joking, and making quips about Paea

12    charging at SCHWITTERS, although Paea had not been aggressive, hostile, menacing or
13    threatening with the officers at any point.
14
      97.    PINA arrived at the scene shortly thereafter and was briefed by THOMPSON.
15
      98.    PINA instructed THOMPSON to get Plaintiffs to open the door.
16

17    99.    The door had been closed for approximately three minutes total, before THOMPSON

18    again banged on the door saying, “San Jose Police! Open the door!”
19
      100. Paea was still consoling Marissa, and both were now at least 10 feet away from the
20
      hotel door. Paea went promptly to the door and opened it.
21
      101. Paea calmly explained to THOMPSON that their belongings were scattered around the
22

23    room, and it would take them some time to pack everything up and that he would appreciate

24    the time to do so.
25
      102. Paea closed the door as THOMPSON informed Paea that they wanted the door to
26
      remain open while they packed.
27

28
     ______________________________________________________________________________________
                                               14
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 15 of 36



1     103. PINA, who had walked over to Paea while the door had been open, asked THOMPSON
2
      if either Paea or Marissa were on parole or probation.
3
      104. THOMPSON confirmed that they had both in fact come back “clean.”
4
      105. Marissa, who had grabbed the hotel room ice bucket in response to THOMPSON’s
5

6     request that the door stay open, came to the door and was beginning to attempt to place the ice

7     bucket down near the door jam in a position where the door could not close fully.
8
      106. By the time she was able to get to the door and prop it open, the door had been shut for
9
      approximately five (5) seconds.
10

11    107. As soon as the door reopened, PINA kicked it with his foot, opening it all the way, and

12    said, “We need the door to be all the way open.”
13    108. As he completed the kick of the door, his foot landed inside the hotel room, and he had
14
      now entered the hotel room. He was flanked by at least two (2) of the five (5) (or more)
15
      officers that had been in the hallway and had his baton in his hand, clearly visible to Plaintiffs.
16

17    109. Several of the other officers pulled their batons from their holsters at this point.

18    110. THOMPSON then took PINA’s place holding the door open, once again with his foot
19
      firmly planted in the hotel room.
20
      111. Marissa finished packing in less than two (2) minutes and stood talking in strong terms
21
      about the fact she was the daughter of a law enforcement officer and had a few different
22

23    relatives who were also law enforcement officers.

24    112. While Marissa was doing that, Paea was continuing to pack the couple’s items in a large
25
      duffle bag and look around the room for any items that may have fallen under the bed, or
26
      behind anything in the room.
27

28
      113. While packing, Paea received and answered a call to his cell phone.
     ______________________________________________________________________________________
                                               15
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 16 of 36



1     114. At this same time, possibly in response to the audacity as PINA saw it of Paea
2
      answering his phone when he and his officers had told them to vacate the premises, PINA
3
      turned to ask SCHWITTERS if he has a “sandbag,” to which SCHWITTERS responds he
4
      only had a 40mm projectile in his patrol vehicle.
5

6     115. PINA instructed SCHWITTERS to collect the 40mm projectile impact weapon.

7     116. These projectile impact weapons have the potential to cause serious injury and death,
8
      and are restricted by SJPD Duty Manual to be used only “to incapacitate a suspect armed with
9
      a weapon likely to cause serious bodily injury of death” and “in situations where its use is
10

11    likely to prevent any person from being seriously injured.”

12    117. While SCHWITTERS ran off to retrieve the weapon, PINA stepped away from the area
13    immediately in front of the hotel room door and took off a large outer jacket he was wearing
14
      and placed it on the floor.
15
      118. PINA then put on blue latex gloves on each hand, which is a protocol in SJPD for use
16

17    when there is a likely physical altercation with a “suspect” about to occur.

18    119. Once SCHWITTERS returned from his vehicle with the impact weapon, PINA moved
19
      with purpose towards the hotel room door once again.
20
      120. Though the officers were not appearing to listen to anything Marissa said, they instead
21
      began asking things of Paea. The person speaking was recognized by Plaintiffs based on the
22

23    patches/bars on his sleeve to have been a Sergeant; it was PINA.

24    121. PINA, ready to rumble with his gloves on and his impact weapon now present and
25
      ready, started forcefully saying to the Plaintiffs from the doorway, words to the effect of,
26
      “We're being very patient, okay. If you guys both want to go to jail we can arrange that
27

28
      okay?”
     ______________________________________________________________________________________
                                               16
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 17 of 36



1     122. When Marissa asked, “For what[,]” PINA replied, “For resisting and delaying our
2
      investigation.”
3
      123. Obviously their “investigation” had ended when THOMPSON and ZEPEDA had
4
      ordered them to gather their things and vacate the hotel.
5

6     124. PINA then said, “So stop arguing, start packing, and let's go.”

7     125. Paea heard the questioning from PINA directed to him, he moved two steps to get to a
8
      place where he could see the officer face to face and repeated that he was not arguing, he was
9
      packing, just like they told them to do.
10

11    126. Paea, who was literally in the last minute or less of completing the packing of their

12    items in a large duffle bag, said, “I’m packing like you fucking said,” and, “Shut the fuck up
13    and let me pack! Damn!” He returned to packing and had in fact put a final item in his large
14
      duffle bag and zipped the bag, even picking it up with one hand as the following melee
15
      commenced at the same moment nearby.
16

17    127. In apparent anger at Paea’s comments directed to PINA, PINA told another of the

18    Defendants – believed to be ZEPEDA or THOMPSON, to, “Push up and tase this guy.” PINA
19
      then backed away from the doorway to allow THOMPSON to step into the door with his
20
      Taser drawn.
21
      128. Officers ZEPEDA and THOMPSON began to move into the room.
22

23    129. Marissa had been sitting but upon hearing these words about tasering Paea she stood up

24    and quickly moved in a line between THOMPSON who was pulling his taser and pointing it
25
      at Paea; she attempted to knock the Taser alignment away from the target of her boyfriend.
26
      130. THOMPSON fired his taser into Marissa while ZEPEDA stood directly behind him.
27

28
      ZEPEDA himself then fired his taser into Marissa. At the same time as being struck by the
     ______________________________________________________________________________________
                                               17
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 18 of 36



1     tasers, PINA reach into the doorway and grabbed Marissa by her left arm and pulled her
2
      violently into the hallway and onto the ground face first.
3
      131. Paea then attempted to move into the hallway after seeing Marissa being yanked out of
4
      the hotel room by PINA.
5

6     132. Paea grabbed the now packed and zipped duffle bag and held it up to cover his face and

7     emerged from the doorway to move toward Marissa to throw his body over hers and protect
8
      her from the assault.
9
      133. As soon as Paea appeared in the doorway with his duffle bag, SCHWITTERS shot him
10

11    with a 40 mm less lethal impact weapon, causing him to drop the bag and instinctively turn

12    his body away from where the projectile was being fired.
13    134. Paea nonetheless then continued to try and shield Marissa from the officers’ assault, and
14
      while he reached down toward Marissa’s legs while she laid on the ground, KRAMER
15
      stepped toward Paea and struck him in arm with his police baton with all his strength. At that
16

17    same time, OLIVERI fired his taser into Paea. KRAMER immediately attempted to strike

18    Paea with his baton again – using both hands to wield the weapon – only to stumble over
19
      Paea’s dropped duffle bag and miss his target.
20
      135. KRAMER delivered these blows despite the fact Paea had already been hit with the
21
      impact weapon projectile and had at least one taser in his body delivering voltage that left him
22

23    immobilized, causing him to fall on top of Marissa and then to the ground.

24    136. Immediately after Paea collapsed to the floor, Marissa got up off the ground and moved
25
      toward OLIVERI whom had already deployed his taser against Paea. OLIVERI then shoved
26
      Marissa away from him and toward KRAMER as KRAMER was standing over Paea with
27

28
     ______________________________________________________________________________________
                                               18
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 19 of 36



1     baton in hands, poised to strike Paea again. PINA then fired his taser into Paea while he was
2
      on the ground.
3
      137. Marissa grabbed KRAMER’s baton, and then THOMPSON stepped toward Marissa
4
      and with all his strength began striking her with his baton – striking Marissa’s lower
5

6     body/legs between 5 and 7 times. After the first two vicious blows, Marissa instinctively

7     turned her back to THOMPSON in order to absorb the strikes from his baton on the softer
8
      back-part of her legs. ZEPEDA would eventually move in and strike Marissa with his baton
9
      as well at least once while Marissa was merely standing between THOMPSON and
10

11    KRAMER passively absorbing the impacts to her legs. The force of the blows was strong

12    enough to later leave deep subcutaneous bruising on the back of Marissa’s legs.
13    138. After striking Marissa with his baton once, ZEPEDA moved toward Paea and struck
14
      him while he was laying face down and offering no resistance to the Defendant officers.
15
      139. This was all taking place at the exact moments where Marissa was being struck by
16

17    THOMPSON.

18    140. Finally – after the tasings and beatings but before being pulled to the ground by the
19
      officers – SCHWITTERS shot Marissa in the buttocks with his 40 mm less lethal impact
20
      weapon from a range no farther than four (4) feet.
21
      141. In less than thirty seconds – from the time of PINA’s unlawful order to THOMPSON
22

23    and ZEPEDA to tase Paea, to the time both Plaintiffs were secured on the ground while the

24    officers cuffed them – Paea was shot with a less-lethal impact weapon by SCHWITTERS,
25
      tased by OLIVERI and PINA, and was struck brutally and wantonly with police batons by
26
      KRAMER and ZEPEDA. Within that same small window of time, Marissa was tackled by
27

28
     ______________________________________________________________________________________
                                               19
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 20 of 36



1     PINA, tased by THOMPSON and ZEPEDA, struck several times with police batons by
2
      THOMPSON and ZEPEDA, and shot with a less-lethal impact weapon by SCHWITTERS.
3
      142. All named Defendants were engaged in the violent use of excessive force against
4
      Plaintiffs within that 30 second timeframe, which resulted in the multiple injuries detailed
5

6     below.

7     143. The Taser strikes hit Paea in all the following locations, 1) two in his thighs, 2) three
8
      that ascended up the abdominal area, 3) one in the center of his chest, and, 4) one that was in
9
      his right collarbone (and may have been the one he believed he had blocked with the duffle
10

11    bag).

12    144. The multiple voltage pulses caused Paea to collapse to the ground, and one of the
13    officers immediately mounted Paea’s back with his knee.
14
      145. Paea, once he had recovered enough to speak, began immediately pleading with the
15
      officer to remove his knee from his back, even expressly offering he place his knee on the
16

17    back of Paea’s neck.

18    146. Paea was loudly telling the officer he had a recent injury, and the Defendant’s knee was
19
      inflaming the left side of his rib cage where he had suffered a rib fracture approximately three
20
      (3) weeks earlier.
21
      147. Paea was fully compliant with the officers while on the ground, where he remained until
22

23    the ambulance crew arrived with a gurney.

24    148. While attempting to slightly roll Marissa and pull her right arm behind her back,
25
      Marissa’s dress had come up exposing her bare buttocks for more than one minute.
26

27

28
     ______________________________________________________________________________________
                                               20
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 21 of 36



1     149. Humiliated, Marissa pleaded desperately with Defendants several times to please move
2
      her dress down to cover her buttocks. She explicitly repeated over the course of a minute that
3
      her buttocks was exposed and if they could pull her dress down for her or let her do it herself.
4
      150. Paea made the same request as well.
5

6     151. The officers instead let her remain in that condition with her bare buttocks exposed for a

7     few minutes while they attempted to place Marissa in hand cuffs.
8
      152. The Plaintiffs remained face down on the ground, handcuffed, for approximately twenty
9
      (20) minutes.
10

11    153. ZEPEDA held his knee on Paea’s back the entirety of that twenty minutes, moving to

12    his right side approximately ten (10) minutes after he first informed the officers of his injury.
13    154. KRAMER, OLIVERI, and THOMPSON were all applying pressure to various points
14
      on Marissa’s body for the duration of the time she was held on the floor. SCHWITTERS at
15
      various times moved between assisting in cuffing Paea and Marissa.
16

17    155. They got up when ambulance personnel arrived with gurneys.

18    156. So significant were their injuries, the Plaintiffs were transported directly to Santa Clara
19
      Valley Medical Center.
20
      157. Plaintiffs then spent one night in jail and were released, and no criminal charges were
21
      filed, though Plaintiffs are concerned about retaliation in the form of filing such charges due
22

23    to having already served a Government Tort Claim Notice (on 8/28/19 initially, followed by

24    an “amended” on 9/9/19).
25
      158. CITY, by virtue of its policies, practices and customs, and/or issues related to non-
26
      existent or inadequate training, which Plaintiffs contend were one or all a moving force
27

28
      behind the conduct in violation of their rights by the individual Defendants, is a Defendant to
     ______________________________________________________________________________________
                                               21
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 22 of 36



1     each of the alleged violations below (Monell liability) based on constitutional amendments,
2
      but the CITY is not repeated in headers or body of the Claims for Relief, and instead the
3
      subject of a separate Claim for Relief, wherein the facts related to said policies, practices and
4
      customs, and/or issues related to non-existent or inadequate training are addressed fully.
5

6                                                    DAMAGES

7     159. As a proximate result of Defendants' conduct, Plaintiffs suffered severe pain and
8
      emotional distress, as indicated by immediate and persistent anxiety, fear, sleep disturbance,
9
      loss of a sense of security, reduced dignity and pride, sleep disturbance, and both fear and
10

11    resentment of law enforcement personnel accompanied by a serious loss of trust in police

12    officers.
13    160. As a proximate result of Defendants' conduct, Plaintiffs suffered severe physical pain at
14
      the time of the use of the tasers, batons, and rubber bullets, and the use of those items on
15
      Plaintiffs left them with lingering deep tissue bruises, cuts, and significant abrasions to their
16

17    skin, leaving discoloration to their skin that will never subside.

18    161. The conduct of the individual Defendants was malicious, sadistic, wanton, and
19
      oppressive. Plaintiffs are therefore entitled to award of punitive damages against the
20
      Defendants, except the government entity CITY.
21
                                             CLAIMS FOR RELIEF
22

23                                        FIRST CLAIM FOR RELIEF
                              4th   Amendment – Unlawful Entry, 42 U.S.C § 1983
24                                   (Plaintiffs v. Thompson, Zepeda & Pina)
25
      162.     Plaintiffs incorporate by reference each and every allegation contained in the
26
      preceding paragraphs as if set forth fully herein.
27

28
     ______________________________________________________________________________________
                                               22
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 23 of 36



1     163. In doing the acts complained of herein, Defendants THOMPSON, ZEPEDA and PINA
2
      acted under the color of the law to violate Plaintiffs Paea and Marissa’s basic human dignity
3
      and right to be free from unreasonable entry/search of their rented hotel room under the 4th
4
      Amendment to the United States Constitution.
5

6     164. Defendants acted under color of law in entering the Plaintiffs’ hotel room without a

7     warrant, probable cause, consent, or exigency of any kind that would excuse obtaining a
8
      warrant before intruding upon Plaintiffs’ zone of privacy.
9
      165. The unlawful and unreasonable entry into the Plaintiffs hotel room and demands to keep
10

11    the door of their hotel room open, violated both the Plaintiffs 4th Amendment rights against

12    unreasonable entry/search, and the Plaintiffs 1st Amendment rights of privacy.
13    166. As a proximate result of defendants' malicious conduct, Plaintiffs suffered injuries and
14
      damages as set forth in paragraphs 159-160.
15
      167. The punitive damage allegations of paragraph 161 apply in this Claim for Relief to all
16

17    individuals named as Defendants.

18                                    SECOND CLAIM FOR RELIEF
                          4th Amendment – Excessive Use of Force, 42 U.S.C § 1983
19
                   (Plaintiffs v. Thompson, Zepeda, Pina, Schwitters, Oliveri, Kramer)
20
      168. Plaintiffs incorporate by reference each and every allegation contained in the preceding
21
      paragraphs as if set forth fully herein.
22

23    169. In doing the acts complained of herein, Defendants THOMPSON, ZEPEDA, PINA,

24    SCHWITTERS, OLIVERI and KRAMER acted under the color of the law to violate
25
      Plaintiffs Paea and Marissa’s basic human dignity and right to be free from the use of
26
      excessive force under the 4th Amendment to the United States Constitution.
27

28
     ______________________________________________________________________________________
                                               23
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 24 of 36



1     170. Defendants acted under color of law in entering the Plaintiffs’ hotel room to subject
2
      them to excessive force described hereinabove, thereby violating the Plaintiffs’
3
      constitutionally protected rights.
4
      171. As a proximate result of defendants' malicious and sadistic conduct, Plaintiffs suffered
5

6     injuries and damages as set forth in paragraphs 159-160.

7     172. The punitive damage allegations of paragraph 161 apply in this Claim for Relief to all
8
      individuals named as Defendants.
9
                                    THIRD CLAIM FOR RELIEF
10       4th & 14th Amendment – Seizure of Person / Property / Due Process, 42 U.S.C § 1983
11               (Plaintiffs v. Thompson, Zepeda, Schwitters, Pina, Oliveri, Kramer)

12
      173. Plaintiffs incorporate by reference each and every allegation contained in the preceding
13

14    paragraphs as if set forth fully herein.

15    174. In doing the acts complained of herein regarding the taking and holding of the Plaintiffs
16
      personal state issued identification (driver’s licenses) to extract compliance with unlawful
17
      directives to vacate their hotel room, Defendants THOMPSON, ZEPEDA, SCHWITTERS,
18
      PINA, OLIVERI, and KRAMER acted under the color of the law to violate Plaintiff Paea and
19

20    Marissa’s basic human dignity and right to be free from the use of coercive unlawful tactics to

21    accomplish the violation of the Plaintiffs’ rights to remain in their rented dwelling, thus
22
      violating the 14th Amendment to the United States Constitution.
23
      175. The taking of the Plaintiffs’ state issued identification was likewise a seizure of their
24
      property without due process of law.
25

26    176. Defendants acted under color of law in taking the Plaintiffs’ state-issued ID’s and
27    holding them “hostage,” to force the Plaintiffs to decide on the ultimatum given by
28
     ______________________________________________________________________________________
                                               24
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 25 of 36



1     THOMPSON, all occurring in the presence of all of the other SJPD officers present who
2
      made no effort to intercede and are liable as integral participants in the violations of the
3
      Plaintiffs rights, and/or liable for their failure to intercede in acts they knew were unlawful
4
      and in violation of the Plaintiffs’ constitutional rights.
5

6     177. As a proximate result of defendants' conduct, Plaintiffs suffered injuries and damages as

7     set forth in paragraphs 159-160.
8
      178. The punitive damage allegations of paragraph 161 apply in this Claim for Relief to all
9
      individuals named as Defendants.
10

11                                        FOURTH CLAIM FOR RELIEF
                     5th   &   14th   Amendment – Demand Identification, 42 U.S.C § 1983
12                                       (Plaintiffs v. Thompson & Zepeda)
13    179. Plaintiffs incorporate by reference each and every allegation contained in the preceding
14
      paragraphs as if set forth fully herein.
15
      180. In doing the acts complained of herein, specifically the demand of Plaintiffs to provide
16

17    Defendants THOMPSON and ZEPEDA with their state issued driver’s licenses under the

18    circumstances set forth above, which request as delivered by THOMPSON constituted an
19
      implied threat pursuant to the “this can go two ways” statements by THOMPSON that the
20
      Plaintiffs were going to be physically removed from the premises if they did not accede to
21
      THOMPSON and ZEPEDA’s demands to provide their driver licenses, constituted yet
22

23    another 14th Amendment violation by the use of such coercive tactics, and did separately but

24    concomitantly constitute a violation of Plaintiffs’ 5th Amendment rights.
25
      181. The freedom of individuals such as Plaintiffs to oppose or challenge police actions such
26
      as demanding identification without any articulable suspicion of criminality afoot without
27

28
     ______________________________________________________________________________________
                                               25
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 26 of 36



1     thereby risking arrest or seizure is a fundamental right enumerated in the 5th Amendment to
2
      the Unites States Constitution.
3
      182. At all times mentioned herein, Plaintiffs were not required to bear witness to or against
4
      themselves, or otherwise identify themselves to the government actors / police officers in any
5

6     manner, and such decisions and conduct is protected activity under the 5th Amendment to the

7     United States Constitution.
8
      183. By obtaining such information, and such violation of the Plaintiffs’ rights, the named
9
      Defendants did yet again violate the Plaintiffs’ 14th Amendment rights to due process.
10

11    184. As a proximate result of Defendant THOMPSON and ZEPEDA’s conduct, Plaintiffs

12    suffered injuries and damages as set forth in paragraphs 159-160.
13    185. The punitive damage allegations of paragraph 161 apply in this Claim for Relief to all
14
      individuals named as Defendants.
15
                                       FIFTH CLAIM FOR RELIEF
16
                               Monell Liability for All Constitutional Violations
17                                              (Plaintiffs v. CITY)

18    186. Plaintiffs incorporate by reference each and every allegation contained in the preceding
19
      paragraphs as if set forth fully herein.
20
      187. Plaintiffs allege that each and every of the violations of the U.S. Constitution and the
21
      Amendments thereto set forth above, occurred based on the policies, practices, customs of
22

23    CITY addressed above and hereinbelow, and/or due to the non-existent or inadequate training

24    of CITY police officers addressed above and hereinbelow, such that any or all of these long
25
      standing policy/custom and/or training related issues were the moving force behind the
26
      violations of the Plaintiffs rights as alleged herein.
27

28
     ______________________________________________________________________________________
                                               26
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 27 of 36



1     Culture of Excessive Force
2
      188. The CITY, by and through its supervisory officials and employees, citizen complaints,
3
      civil litigation filings, and Internal Police Auditor communications and reports, has been
4
      given notice on repeated occasions prior to the excessive force used on Plaintiffs, of a pattern
5

6     of ongoing constitutional violations and practices by the individually-named Defendants

7     herein and other police officers employed with SJPD, including having received notice
8
      regarding the use of excessive force, resulting in injuries and deaths multiple times within the
9
      City of San Jose caused by SJPD officers.
10

11    189. These policies and practices have been and continue to be implemented by Defendants,

12    such as the excessive use of force suffered by Plaintiffs at the hands of THOMPSON,
13    ZEPEDA, SCHWITTERS, PINA, OLIVERI and KRAMER, and they are the moving force
14
      behind the violations of the Plaintiffs 4th Amendment rights against the unlawful entry into
15
      their hotel room, and use of excessive force, and the violations of their rights against unlawful
16

17    search and seizure as described hereinabove.

18    190. Plaintiffs further allege that the CITY has either no training whatsoever, or inadequate
19
      training, on the constitutional boundaries of the use of force by law enforcement officers, the
20
      use of alternative strategies such as de-escalation vs. confrontation, and potential
21
      consequences of serious life altering injuries or death to victims of their excessive force.
22

23    191. The CITY has either provided no training at all in regard to appropriate handling,

24    treatment, and protection of unarmed suspects, or has provided wholly inadequate training
25
      with no measurable standards, no measuring or discernment of the training recipients
26
      understanding, retention, and application – or non-application – of training materials and
27

28
      subject matter.
     ______________________________________________________________________________________
                                               27
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 28 of 36



1     192. Plaintiffs allege the non-existent or inadequate training aforesaid was the moving force
2
      behind the violations of the Plaintiffs’ 4th Amendment rights against the use of excessive force
3
      as described hereinabove, and that the consequences of such non-existent or inadequate
4
      training – that persons would be subjected to unlawful search, seizure of their person and/or
5

6     property, and excessive force – were such obvious consequences that the failure to implement

7     appropriate training amounted to deliberate indifference of CITY to the rights of citizens
8
      similarly situated to Plaintiffs in the circumstances described herein.
9
      4th Amendment Rights of Hotel Guests & Coercive Tactics
10

11    193. The CITY, by and through its supervisory officials and employees, citizen complaints,

12    civil litigation filings, and Internal Police Auditor communications and reports, has been
13    given notice on repeated occasions prior to the events involving Plaintiffs on May 18, 2019,
14
      of a pattern of ongoing constitutional violations and practices by the individually-named
15
      Defendants herein and other police officers employed with SJPD, with regard to the use of
16

17    coercion of citizens, including threats of arrest or seizure, or the taking of other actions the

18    officers have no right to take and which are in fact violative of a citizen’s rights, in order to
19
      accomplish an objective the officer(s) also have no right to achieve, and which is also
20
      violative of the citizens constitutional rights; commonly these dual threats come in the form of
21
      an ultimatum as occurred in this case with regard to “give me your IDs and you can stay,”
22

23    and, “I will give you your ID when you vacate the premises,” as described herein above.

24    194. These policies and practices of using unlawful threats and coercive tactics to obtain a
25
      citizen’s identification – which officers have no right to demand, and/or the policies and
26
      practices of using unlawful threats and coercive tactics to “evict” hotel guests, has been and
27

28
     ______________________________________________________________________________________
                                               28
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 29 of 36



1     continues to be implemented by Defendants as alleged hereinabove at the hands of
2
      THOMPSON, ZEPEDA, SCHWITTERS, PINA, OLIVERI and KRAMER.
3
      195. Plaintiffs allege these coercive unconstitutional policies and practices are the moving
4
      force behind the violations of the Plaintiffs 5th Amendment rights of bearing witness against
5

6     themselves, and their 4th Amendment rights against unreasonable entry/search and seizure,

7     and their 14th Amendment rights of procedural and/or substantive due process before being
8
      deprived of a constitutional right(s) or having such right(s) violated, as described hereinabove.
9
      196. Plaintiffs further allege that the CITY has either no training whatsoever, or inadequate
10

11    training, on the constitutional boundaries of the use of coercion and threats of constitutional

12    violations of citizen’s rights, and additionally, the boundaries of law enforcements
13    intervention into purely civil matters arising in the context of the hotel guests/property owners
14
      having a dispute.
15
      197. The CITY has either provided no training at all in regard to appropriate handling,
16

17    treatment, and protection of the rights of hotel guests, or has provided wholly inadequate

18    training with no measurable standards, no measuring or discernment of the training recipients
19
      understanding, retention, and application – or non-application – of training materials and
20
      subject matter.
21
      198. Plaintiffs allege the non-existent or inadequate training aforesaid was the moving force
22

23    behind the violations of the Plaintiffs’ 5th Amendment rights of not bearing witness against

24    themselves, and Plaintiffs’ 4th Amendment rights against the unlawful and unreasonable
25
      entry/search of the Plaintiffs’ hotel room, as described hereinabove.
26
      199. Also pertinent to the 14th Amendment violation alleged hereinabove, constituted by the
27

28
      use of the aforesaid coercive and unconstitutional practices, such as holding “hostage” the
     ______________________________________________________________________________________
                                               29
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
                Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 30 of 36



1     Plaintiffs’ state-issued IDs in order to force an ultimatum on Plaintiffs of giving up their IDs
2
      or leaving their lawfully possessed hotel room, Plaintiffs allege that CITY has failed to train
3
      officers on the due process violations pursuant to the 14th Amendment that arise when police
4
      officers engage in unlawful conduct, unsupported by law, in order to accomplish in coercive
5

6     fashion the waiver or release of another of a citizen’s rights under the U.S. Constitution.

7     200. Plaintiffs allege there is non-existent or inadequate training on the foregoing issues and
8
      constitutional amendments, and their interplay by CITY, such that these deficiencies were the
9
      moving force behind the violations of the Plaintiffs’ rights as alleged herein above.
10

11    Supervisory & Policy Maker Knowledge, Acquiescence, Ratification.

12    201. Plaintiffs are informed and believe and thereon allege that high-ranking CITY officials,
13    including high-ranking police supervisors knew and/or reasonably should have known about
14
      1) the repeated acts of unconstitutional excessive force by SJPD officers, 2) the repeated
15
      violations of hotel guests’ rights against unlawful entry, search, and seizure, and 3) the use of
16

17    coercion and unlawful deprivation of property of suspects, and other similar tactics, to force

18    the suspects acquiescence to giving up lawful rights as the “other” choice of an ultimatum.
19
      202. Despite said notice, Defendant CITY has demonstrated deliberate indifference to this
20
      pattern and practice of constitutional violations, and shown deliberate indifference to these
21
      constitutional violations, by failing to take necessary, appropriate, and/or adequate measures
22

23    to prevent the continued perpetuation of such patterns of conduct by their employees and

24    agents.
25
      203. This lack of an adequate supervisorial response by Defendant CITY demonstrates the
26
      existence of an informal custom, policy, or practice, which tolerates and promotes the
27

28
      continued violation of civil rights of civilians by CITY’s employees and agents.
     ______________________________________________________________________________________
                                               30
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 31 of 36



1     204. The acts of the individually-identified Defendants alleged herein are the direct and
2
      proximate result of the deliberate indifference of Defendant CITY and its supervisory officials
3
      and employees to violations of the constitutional rights of suspects by the individually-named
4
      Defendants and other police officers.
5

6     205. With regard to each of the aforementioned categories of unlawful policy, practices, and

7     training related deficiencies, the CITY has failed to adequately seek out or stop such
8
      constitutionally violative, coercive, and often sadistic behavior as alleged herein by failing to
9
      investigate claims of excessive force and police officer unlawful entry/search and coercive
10

11    tactics, and further failing to adequately discipline, punish, or expel police officers who have

12    engaged in the aforementioned and/or similar conduct when contacting suspects and other
13    civilians.
14
      206. The Plaintiffs’ rights violations and actual physical injuries were a foreseeable and a
15
      proximate result of the deliberate indifference of the CITY to the constitutional violations
16

17    taking place in the SJPD, existing as a result of the patterns, practices, customs and/or

18    policies, and/or lack of training or non-existent training, described above.
19
      207. As a proximate result of Defendants' conduct, Plaintiffs suffered injuries and damages
20
      as set forth in paragraphs 159-160.
21
                                          SIXTH CLAIM FOR RELIEF
22
                                                    False Arrest
23                                         (Plaintiffs v. All Defendants)

24    208. Plaintiffs incorporate by reference each and every allegation contained in the preceding
25
      paragraphs as if set forth fully herein.
26
      209. Plaintiffs allege that Defendants THOMPSON, ZEPEDA, SCHWITTERS, PINA,
27

28
      OLIVERI and KRAMER, in undertaking the warrantless and forced removal of Plaintiffs
     ______________________________________________________________________________________
                                               31
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 32 of 36



1     from their hotel room and then the unlawful arrest of Plaintiffs did seize and falsely arrest
2
      Plaintiffs, causing their wrongful restraint, confinement, and intentional deprivation of
3
      freedom of movement by use of intimidation and use of force, which deprivation of freedom
4
      was for an appreciable period of time, and neither Plaintiff voluntarily consented to the
5

6     deprivation of their freedom of movement.

7     210. Plaintiffs allege that CITY is liable for the infringement of Plaintiffs’ rights to be free
8
      from wrongful arrest, as the CITY is a public entity it is therefore liable for injuries
9
      proximately caused by the acts or omissions of its public employees undertaken within the
10

11    scope of those workers’ employment with said public entity.

12    211. Plaintiffs were harmed and the conduct of THOMPSON, ZEPEDA, SCHWITTERS,
13    PINA, OLIVERI, and KRAMER, and each of them, was a substantial factor in causing
14
      Plaintiff’s harm.
15
      212. As a proximate result of Defendant THOMPSON, ZEPEDA, SCHWITTERS, PINA,
16

17    OLIVERI, and KRAMER’s conduct, Plaintiffs suffered injuries and damages as set forth in

18    paragraphs 159-160.
19
      213. The punitive damage allegations of paragraph 161 apply in this Claim for Relief to all
20
      individuals named as Defendants.
21

22
                                    SEVENTH CLAIM FOR RELIEF
23          Cal. Civ. Code 52.1 Bane Act – 4th and 14th Amend. Seizure Of Person/Property
                  (Plaintiffs v. Thompson, Zepeda, Schwitters, Pina, Oliveri, Kramer)
24
      214. Plaintiffs incorporate by reference each and every allegation contained in the preceding
25

26    paragraphs as if set forth fully herein.
27

28
     ______________________________________________________________________________________
                                               32
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 33 of 36



1     215. In doing the acts complained of herein regarding the taking and holding of the Plaintiffs
2
      personal state issued identification (driver’s licenses) to extract compliance with unlawful
3
      directives to vacate their hotel room, Defendants THOMPSON, ZEPEDA, SCHWITTERS,
4
      PINA, OLIVERI, and KRAMER acted under the color of the law to intentionally interfere
5

6     with Plaintiff Paea and Marissa’s basic human dignity and right to be free from the use of

7     coercive, intimidating and unlawful threats to accomplish the violation of the Plaintiffs’
8
      Constitutional rights to remain in their rented dwelling, thus violating California’s Tom Bane
9
      Act, Cal. Civ. Code § 52.1.
10

11    216. Defendants acted under color of law in taking the Plaintiffs’ state-issued ID’s and

12    holding them “hostage,” to force the Plaintiffs to decide on the ultimatum given by
13    THOMPSON, all occurring in the presence of all of the other SJPD officers present who
14
      made no effort to intercede and are liable as integral participants in the violations of the
15
      Plaintiffs rights, and/or liable for their failure to intercede in acts they knew were unlawful
16

17    and in violation of the Plaintiffs’ constitutional rights.

18    217. As a proximate result of defendants' conduct, Plaintiffs suffered injuries and damages as
19
      set forth in paragraphs 159-160.
20
      218. The punitive damage allegations of paragraph 161 apply in this Claim for Relief to all
21
      individuals named as Defendants.
22

23                                    EIGHTH CLAIM FOR RELIEF
                         Cal. Civ. Code 52.1 Bane Act – 4th Amend. Unlawful Entry
24                                (Plaintiffs v. Thompson, Zepeda & Pina)
25
      219. Plaintiffs incorporate by reference each and every allegation contained in the preceding
26
      paragraphs as if set forth fully herein.
27

28
     ______________________________________________________________________________________
                                               33
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 34 of 36



1     220. In doing the acts complained of herein, Defendants THOMPSON, ZEPEDA and PINA
2
      acted under the color of law to intentionally interfere with Plaintiff Paea and Marissa’s basic
3
      human dignity and right to be free from the use of coercive, intimidating and unlawful threats
4
      to accomplish the violation of the Plaintiffs’ 4th Amendment rights against unlawful entry of
5

6     their lawfully rented hotel room, thus violating California’s Tom Bane Act, Cal. Civ. Code §

7     52.1.
8
      221. Defendants acted under color of law in unlawfully and threateningly forcing their way
9
      into the hotel room, all occurring in the presence of all of the other SJPD officers present who
10

11    made no effort to intercede and are liable as integral participants in the violations of the

12    Plaintiffs rights, and/or liable for their failure to intercede in acts they knew were unlawful
13    and in violation of the Plaintiffs’ constitutional rights.
14
      222. As a proximate result of defendants' conduct, Plaintiffs suffered injuries and damages as
15
      set forth in paragraphs 159-160.
16

17    223. The punitive damage allegations of paragraph 161 apply in this Claim for Relief to all

18    individuals named as Defendants.
19
                                      NINTH CLAIM FOR RELIEF
20                      Cal. Civ. Code 52.1 Bane Act – 4th Amend. Excessive Force
                   (Plaintiffs v. Thompson, Zepeda, Schwitters, Pina, Oliveri, Kramer)
21
      224. Plaintiffs incorporate by reference each and every allegation contained in the preceding
22

23    paragraphs as if set forth fully herein.

24    225. In doing the acts complained of herein, Defendants THOMPSON, ZEPEDA,
25
      SCHWITTERS, PINA, OLIVERI, and KRAMER acted under the color of the law to interfere
26
      with Plaintiffs Paea and Marissa’s basic human dignity and right to be free from threats and
27

28
     ______________________________________________________________________________________
                                               34
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 35 of 36



1     coercion used to commit excessive use of force proscribed by the 4th Amendment to the
2
      United States Constitution, thus violative of California’s Tom Bane Act.
3
      226. Defendants acted under color of law in their use of threats and coercion in Plaintiffs’
4
      hotel room to subject them to excessive force described hereinabove, thereby violating the
5

6     Plaintiffs’ constitutionally protected rights.

7     227. As a proximate result of defendants' threatening and coercive conduct, Plaintiffs
8
      suffered injuries and damages as set forth in paragraphs 159-160.
9
      228. The punitive damage allegations of paragraph 161 apply in this Claim for Relief to all
10

11    individuals named as Defendants.

12

13                                            PRAYER FOR RELIEF
14
      WHEREFORE, Plaintiffs request and pray for judgment against Defendants, as to all claims
15
      for relief, as follows:
16

17           1. An award of all recoverable compensatory, statutory, and other damages sustained by

18    Plaintiffs under state and federal law, in such amounts as may be separately determined for
19
      each such individual, inclusive of damages of any nature authorized pursuant to
20
      Civil Code section 52(a)&(b);
21
             2. As against the individual defendants, punitive damages as allowed by state and
22

23    federal law;

24           3. Attorney’s fees pursuant to 42 U.S.C. §1988, C.C.P. 1021.5, and any other
25
      appropriate statute authorizing the award of attorney fees to Plaintiffs.
26
             4. An award of all costs of suit incurred by Plaintiffs herein.
27

28
             5. Such further relief as the Court deems just and proper.
     ______________________________________________________________________________________
                                               35
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
               Case 5:20-cv-00351-NC Document 35 Filed 10/08/20 Page 36 of 36



1                                                            POWELL & ASSOCIATES
2
      Date: October 8, 2020                                  _/S/ Robert R. Powell_
3                                                             ROBERT R. POWELL
                                                              Attorney for Plaintiffs
4

5
      JURY DEMAND: Plaintiffs demand a trial by jury in this matter, pursuant to FRCP 38(a).
6

7

8
      Dated: October 8, 2020                                 _/S/ Robert R. Powell_
                                                             ROBERT R. POWELL
9                                                            Attorney for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ______________________________________________________________________________________
                                               36
     First Amended Complaint for Violation of Civil Rights
     Jury Trial Demanded
     Santa Cruz v. City of San Jose
     Case no.: 5:20-cv-00351-NC
